FILED
                            NOT FOR PUBLICATION                             NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDRE L. REVIS,                                  No. 15-15325

               Plaintiff-Appellant,              D.C. No. 1:13-cv-00059-AWI-
                                                 DLB
 v.

J. WANG; et al.,                                 MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted October 25, 2016**

Before:        LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Andre L. Revis, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Revis’s action because Revis failed to

allege facts sufficient to state a deliberate indifference claim. See Toguchi v.

Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official acts with

deliberate indifference only if he or she knows of and disregards an excessive risk

to the prisoner’s health; negligence and a mere difference in medical opinion are

insufficient to establish deliberate indifference); see also Nat’l Ass’n for the

Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

(9th Cir. 2000) (in determining whether the complaint states a claim for relief, “we

may consider facts contained in documents attached to the complaint”).

      AFFIRMED.




                                           2                                       15-15325